





Exhibit 10.29


FIRST AMENDMENT TO LEASE AGREEMENT
THIS FIRST AMENDMENT TO LEASE AGREEMENT (this “Amendment”) dated as of May 22,
2017 (the “Effective Date”) by and between MM (UT) QRS 11-59, INC., a Delaware
corporation (“Landlord”), as lessor, and MERIT MEDICAL SYSTEMS, INC., a Utah
corporation (“Tenant”), as lessee.
W I T N E S S E T H :
WHEREAS, QRS 11-20 (UT), INC., a Utah corporation (“Original Landlord”) and
Tenant entered into that certain Lease Agreement dated as of June 8, 1993 (the
“Original Lease”), as such Original Lease was assigned pursuant to that certain
Assignment and Assumption of Lease dated August 29, 2002 (the “Assignment”) from
Original Landlord to Landlord, and amended by that certain Addendum to Lease
Agreement dated April 24, 2003 (the “Addendum”, and collectively with the
Original Lease and Assignment, the “Existing Lease”), with respect to certain
real property located at 1600 West Merit Parkway, South Jordan, UT (the “Leased
Premises”); and
WHEREAS, Landlord and Tenant executed in error that certain First Amendment to
Lease Agreement dated May 8, 2017 (the “Erroneous Amendment”) and hereby desire
(i) to deem such Erroneous Amendment null and void and (ii) to further amend the
Existing Lease to (A) extend the initial Term of the Lease, (B) revise Basic
Rent and (C) provide Tenant with the Reimbursement (defined hereinafter), a
right of first offer and the Tenant Improvement Allowance (defined hereinafter),
among other things.
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, Landlord and Tenant hereby covenant and agree
as follows:
1.Definitions. All capitalized terms contained in this Amendment shall, for the
purposes hereof, have the same meanings ascribed to them in the Existing Lease
unless otherwise defined herein. As used herein, the term “Lease” shall mean the
Existing Lease as amended by this Amendment and as hereafter amended.


2.Lease Amendments. Effective as of the Effective Date, the Existing Lease is
hereby amended as follows:


a.    Paragraph 5 of the Lease is hereby amended and restated in its entirety as
follows:


“5. Term
(a)    Subject to the provisions hereof, Tenant shall have and hold the Leased
Premises for an initial term (such term, as actually extended or renewed in
accordance with the provisions hereof, being called the “Term”) commencing on
June 8, 1993 and expiring on December 31, 2037 (the “Expiration Date”).
(b)    Provided that if, on or prior to the Expiration Date or any other Renewal
Date (as hereinafter defined) this Lease shall not have been terminated pursuant
to any provision hereof, then on the Expiration Date and on the tenth (10th)
anniversary of the Expiration Date (the Expiration Date and such anniversary
being a “Renewal Date”), the term shall be deemed to have been automatically
extended for an additional period of ten (10) years, unless Tenant shall notify
Landlord in writing at least 18 months prior to the next Renewal Date that
Tenant is terminating this Lease as of the next Renewal Date.”
b.    Paragraphs 35 and 36 of the Lease are hereby deleted in their entirety.


c.    Exhibit D of the Lease is hereby deleted in its entirety and replaced with
“Exhibit D” attached hereto and made a part hereof.


3.Basic Rent.


a.    Tenant shall pay Basic Rent pursuant to Exhibit D, attached hereto, as of
April 1, 2017 (the “Extension Commencement Date”).


b.    The parties hereto acknowledge that Tenant overpaid Basic Rent for the
period beginning on the Extension Commencement Date through and including July
31, 2017 in the total amount of $60,918.45. Accordingly, Landlord


1

--------------------------------------------------------------------------------





shall provide a credit to Tenant for $60,918.45 toward the next quarterly
installment of Basic Rent due pursuant to the Lease on August 1, 2017.


4.Reimbursement for Completed Tenant Improvements and Rent. Within thirty (30)
days of Effective Date, Landlord shall reimburse Tenant in the amount of One
Million Six Hundred Forty-One Thousand Eight Hundred Ninety-Eight and 39/100
Dollars ($1,641,898.39) (the “Reimbursement”) pursuant to the wiring
instructions attached hereto as “Schedule 1” for costs incurred by Tenant
related to certain Improvements completed by Tenant and certain rental
reimbursements.


5.    Tenant Improvement Allowance.


a.    Landlord shall provide to Tenant an improvement allowance (“TI Allowance”)
equal to $967,245.00 for Approved Work (hereinafter defined) to be completed by
Tenant that Tenant deems necessary or desirable for its continued use and
occupancy of the Leased Premises. Landlord shall reimburse Tenant after the
completion of the Approved Work. As used herein, “Approved Work” shall be
performed in accordance with Paragraph 13 of the Lease and shall mean (i)
physical improvements to the building(s) located on or comprising a part of the
Leased Premises, including, but not limited to, all interior and exterior
improvements or modifications to such building(s) and the addition of solar
panels to the Building(s), the upgrade or replacement of building systems (HVAC,
plumbing and electrical), and any improvements to the parking area or the land
comprising the Leased Premises, including landscaping replacement or upgrades,
and (ii) certain soft costs (which soft costs shall not, in any event, exceed
thirty percent (30%) of the TI Allowance), including, but not limited to, space
planning, space programming, interior design, design development drawings,
construction drawings, electrical / mechanical / plumbing / engineering
drawings, approval fees, and other construction design costs. Notwithstanding
the foregoing, “Approved Work” shall specifically exclude the purchase of
moveable furniture, fixtures or other equipment which have no permanent
connection to the Leased Premises.


b.    Approved Work eligible for reimbursement from the TI Allowance may be
performed at any time after the Effective Date and prior to February 1, 2022
(the “Outside TI Completion Date”). Tenant may make no more than five (5) draw
requests (each a “Reimbursement Demand”) and each Reimbursement Demand shall be
for no less than $100,000.00 and shall be requested prior to April 1, 2022 (the
“Outside TI Submission Date”); provided, however, that the final Reimbursement
Demand may be for less than $100,000.00 if such Reimbursement Demand is for the
previously unpaid balance of the TI Allowance, even if such balance is less than
$100,000.00.


c.    Tenant shall submit to Landlord the following documentary evidence (the
“TI Documents”) with each Reimbursement Demand: (i) invoices for the Approved
Work; (ii) proof of payment by Tenant of such invoices; (iii) reasonably
satisfactory evidence that the Approved Work for which the Reimbursement Demand
is made has been completed on a lien free basis, which evidence may include a
lien waiver executed by Tenant’s contractor in respect of the alterations and
improvements described in Tenant’s contract with contractor for the Approved
Work and a copy of a lien waiver executed by each subcontractor who provides
goods and services in connection with such Approved Work who is entitled to
receive $10,000.00 or more in connection with the furnishing of those goods and
services; and (iv) certification in writing by Tenant delivered to Landlord
stating that all Approved Work completed in connection with the Reimbursement
Request has been completed in a workmanlike manner in accordance with the terms
of the Lease in a manner acceptable to Tenant. Landlord shall distribute to
Tenant the funds requested in the Reimbursement Demand within thirty (30) days
of Landlord’s receipt of the TI Documents in accordance with the terms hereof.


d.    If the aggregate amount of the cost for all Approved Work exceeds the
amount of the TI Allowance, Landlord will have no liability for the excess.
Tenant acknowledges and agrees that any and all work, including, without
limitation, the Approved Work, performed shall be performed or made by Tenant in
accordance with applicable provisions of the Lease. Tenant acknowledges and
agrees that any portion of the TI Allowance that is not included in a
Reimbursement Request submitted on or before the Outside TI Submission Date
shall not be available for reimbursement to Tenant.


6.    Right of First Offer.


a,    If Landlord decides to offer the Leased Premises for sale to any third
party during the Term, Landlord shall first offer by written notice (the
“Offer”) to sell the Leased Premises to Tenant for a specific purchase price
(the “ROFO Purchase Price”) and, upon such terms and conditions as Landlord, in
Landlord's sole discretion, would otherwise intend to offer to sell the Leased
Premises, prior to Landlord's offering to sell the Leased Premises to any such
third party except that the terms and conditions of any such sale to Tenant
shall be (i) consistent with the terms and provisions of this Paragraph 6 and
(ii) the sale to Tenant shall be “AS IS”, “WHERE IS”, without any representation
or warranty by Landlord, except for representations and warranties typical to
commercial real estate transactions in Salt Lake County, Utah, but not any
representation or warranty whatsoever relating to the physical, environmental or
other condition of the Leased Premises. If Landlord shall make the Offer, then,
whether or not Tenant has accepted the Offer, Landlord shall have the unilateral
right, in Landlord's sole discretion, to revoke


2

--------------------------------------------------------------------------------





the Offer if an Event of Default exists under this Lease and continues to exist
beyond any applicable cure period on the date on which Landlord shall give, or
would otherwise be required to give, Tenant the Offer.


b.    Tenant shall have the right to accept the Offer only by giving Landlord
written notice of such acceptance (the “ROFO Notice”) within fifteen (15)
business days after delivery by Landlord to Tenant of the Offer. Time shall be
of the essence with respect to said fifteen (15) business day period and
delivery of the ROFO Notice by Tenant. If Tenant shall accept the Offer,
Landlord and Tenant shall execute a purchase and sale agreement with respect to
the Leased Premises, which purchase and sale agreement shall be in a form
reasonably acceptable to Landlord and Tenant and consistent with this Paragraph
6. Notwithstanding anything to the contrary contained in this Lease upon the
delivery of the ROFO Notice by Tenant, no event or circumstances affecting the
Leased Premises including, but not limited to, a Condemnation or Casualty, shall
give Tenant any right or option of Tenant to cancel, surrender or otherwise
terminate this Lease.


c.    If Tenant does not accept, or fails to accept, the Offer in accordance
with the provisions herein, Landlord shall be under no further obligation with
respect to such Offer pursuant to the terms contained herein, and Tenant shall
have forever waived and relinquished its right to such Offer, and Landlord shall
at any and all times thereafter be entitled to market the Leased Premises to
others upon such terms and conditions as Landlord in its sole discretion may
determine. Tenant shall, within five (5) days after Landlord's request therefor,
deliver an instrument in form reasonably satisfactory to Landlord confirming the
aforesaid waiver, but no such instrument shall be necessary to make the
provisions hereof effective.


d.    If Tenant does not timely deliver the ROFO Notice and the Leased Premises
are transferred to a third party, Tenant will attorn to such third party as
Landlord so long as such third party and Landlord notify Tenant in writing of
such transfer and such third party assumes in writing all of Landlord’s
obligations under the Lease arising from and after the date that such
third-party acquires the Leased Premises. At the request of Landlord, Tenant
will execute such documents confirming the agreement referred to above and such
other agreements as Landlord may reasonably request, provided that such
agreements do not increase the liabilities and obligations of Tenant hereunder.


e.    Notwithstanding anything to the contrary contained herein, the provisions
of this Paragraph 6 shall not apply to or prohibit (i) any mortgaging,
subjection to deed of trust or other hypothecation of Landlord's interest in the
Leased Premises, (ii) any sale of the Leased Premises pursuant to a private
power of sale under or judicial foreclosure of any Mortgage or other security
instrument or device to which Landlord's interest in the Leased Premises is now
or hereafter subject, (iii) any transfer of Landlord's interest in the Leased
Premises to a Lender, beneficiary under deed of trust or other holder of a
security interest therein or their designees by deed in lieu of foreclosure,
(iv) any transfer of the Leased Premises to any governmental or
quasi-governmental agency with power of condemnation, (v) any transfer of the
Leased Premises or any interest therein or in Landlord to any affiliate of W. P.
Carey Inc. (“WPC”) or to any entity for whom WPC or any of its affiliates or
subsidiaries provides management or advisory services or investment advice,
directly or indirectly, (vi) a transfer to any person or entity to whom WPC
sells all or substantially all of its assets, (vii) any transfer of the interest
of WPC or (viii) any transfer of the Leased Premises to any of the successors or
assigns of any of the persons or entities referred to in the foregoing
clauses (i) through (iv).


f.    If the Leased Premises is purchased by Tenant pursuant to this Paragraph
6, Landlord need not convey any better title thereto than that which was
conveyed to Landlord, and Tenant shall accept such title, subject, however, to
the Permitted Encumbrances and to all other liens, exceptions and restrictions
on, against or relating to any of the Leased Premises and to all applicable
Laws, but free of the lien of and security interest created by any Mortgage or
assignment of leases and rents and liens, exceptions and restrictions on,
against or relating to the Leased Premises which have been created by or
resulted solely from acts of Landlord after the date of this Lease, unless the
same are Permitted Encumbrances or customary utility easements benefiting the
Leased Premises or were created with the concurrence of Tenant or as a result of
a default by Tenant under this Lease.


g.    Upon the date fixed for a purchase of the Leased Premises pursuant to this
Paragraph 6 which shall be a date mutually acceptable to Landlord and Tenant
which shall be no later than either sixty (60) days following acceptance of the
Offer (the “Purchase Date”), Tenant shall pay to Landlord, or to any Person to
whom Landlord directs payment, the ROFO Purchase Price and all other sums
payable by Tenant under the Offer, in Federal Funds, and Landlord shall deliver
to Tenant or its designee (i) special warranty deeds or their equivalent which
describe the Leased Premises being conveyed and conveys the title thereto as
provided in Paragraph 6(f) above and (ii) such other instruments as shall be
necessary to transfer the Leased Premises to Tenant or its designee. If on the
Purchase Date any Monetary Obligations arising under the Lease remain
outstanding Tenant shall pay to Landlord on the Purchase Date the amount of such
Monetary Obligations; provided, however, for purposes of this sentence,
“Monetary Obligations” shall not include Monetary Obligations that, but for the
termination of the Lease pursuant to the next sentence, would first become due
under the Lease following the Purchase Date and that do not relate to matters
that first arose prior to such termination. Upon the completion of such purchase
by Tenant or its designee, this Lease and all obligations and liabilities of
Tenant hereunder shall terminate, except any obligations of Tenant under this
Lease, actual or contingent, which arise


3

--------------------------------------------------------------------------------





on or prior to the expiration or termination of this Lease or which survive such
expiration or termination by their own terms. Any prepaid Monetary Obligations
paid to Landlord shall be prorated as of the Purchase Date, and the prorated
unapplied balance shall be deducted from the ROFO Purchase Price due to
Landlord; provided, that no apportionment of any Impositions shall be made upon
any such purchase.


h.    If the completion of the purchase by Tenant or its designee pursuant to
this Paragraph 6 shall be delayed after the date scheduled for such purchase,
Basic Rent and Additional Rent shall continue to be due and payable until
completion of such purchase.


7.    Modification.    Except as modified and amended by this Amendment, all of
the conditions, covenants and terms of the Lease hereby are confirmed and
ratified and shall continue to be and remain in full force and effect.


8.    Entire Agreement. This Amendment and the Lease together contain the entire
understanding between the parties hereto and supersedes all prior agreements and
understandings, if any, relating to the subject matter hereof or thereof. Any
guarantees, promises, representations or warranties not herein or therein
contained and hereinafter made shall have no force and effect unless in writing
and executed by the party or parties making such guarantees, promises,
representations or warranties.


9.    Counterparts.    This Amendment may be executed in any number of and by
different parties hereto on separate counterparts, all of which, when so
executed, shall be deemed an original, but all such counterparts shall
constitute one (1) and the same instrument.


10.    Enforceability. If any provision of this Amendment or its application to
any person or circumstances is invalid or unenforceable to any extent, the
remainder of this Amendment, or the applicability of such provision to other
persons or circumstances, shall be valid and enforceable to the fullest extent
permitted by law and shall be deemed to be separate from such invalid or
unenforceable provisions and shall continue in full force and effect.


11.    Brokers. Each of Landlord and Tenant represents and warrants to the other
that it has paid any realtors, brokers, finders or agents it worked with in
connection with this Amendment, and each releases and agrees to indemnify the
other from and against any claims based on the failure or alleged failure to pay
any realtors, brokers, finders or agents and from any cost, expense or liability
for any compensation, commission or changes claimed by any realtors, brokers,
finders or agents claiming by, through or on behalf of it with respect to this
Amendment or the negotiation of this Amendment.


12.    Governing Law. Paragraph 38(i) of the Lease is incorporated herein by
this reference to the same extent as if fully set forth herein.


13.    Ratified.    The Lease and all covenants agreements, terms and conditions
thereof shall remain in full force and effect, and are hereby ratified and
confirmed, as modified by this Amendment.


14.    Binding Agreement.    This Amendment shall be binding on the parties
hereto and their respective successors and assigns.


15.    Estoppel. Each of Landlord and Tenant hereby certifies to the other party
that to the knowledge of such party, no default by either Landlord or Tenant
exists under the Lease as modified and amended by this Amendment.


16.    Erroneous Amendment. Landlord and Tenant agree to deem the Erroneous
Amendment null and void and of no further force or effect.


17.    Contingency. The effectiveness of this Amendment is conditioned upon the
approval of Landlord’s existing mortgage lender. If Landlord has not notified
Tenant of such mortgage lender’s approval within thirty (30) days following the
Effective Date, this Amendment shall be deemed null and void, ab initio.




[SIGNATURE PAGE FOLLOWS]


4

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, Landlord and Tenant have caused this Amendment to be duly
executed as of the date first above written.
LANDLORD:
MM (UT) QRS 11-59, INC.,
a Delaware corporation
 
 
By: /s/ Nicolas Isham                
Name: Nicolas Isham
Title: Director

TENANT:
MERIT MEDICAL SYSTEMS, INC.,
a Utah corporation
 
By: /s/ George Frioux            
Name: George Frioux
Title: V.P., Business Development



















































Signature Page to First Amendment to Lease